

Exhibit 10.1
FORM OF RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
VIVINT SMART HOME, INC.
2020 OMNIBUS INCENTIVE PLAN
(Time-Based Restricted Stock Units - Director)
Vivint Smart Home, Inc., a Delaware corporation (the “Company”), pursuant to its
2020 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), hereby grants to the Participant set forth below, the number of
Restricted Stock Units set forth below. The Restricted Stock Units are subject
to all of the terms and conditions as set forth herein, in the Restricted Stock
Unit Agreement (attached hereto or previously provided to the Participant in
connection with a prior grant), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:  [NAME]
Date of Grant:   [DATE]
Number of
Restricted Stock Units:  [# OF UNITS]
Vesting Schedule: 
Provided the Participant has not undergone a Termination prior to the Company’s
first annual meeting of stockholders following the Date of Grant one hundred
percent (100%) of the Restricted Stock Units will vest on the date of the
Company’s first annual stockholders meeting following the Date of Grant;
provided, however, that in the event of a Change in Control prior to the vesting
date (or event) and provided Participant has not undergone a Termination prior
to such Change in Control, such Participant shall fully vest in such
Participant’s Restricted Stock Units to the extent not then vested or previously
forfeited or cancelled.
* * *






--------------------------------------------------------------------------------



THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN. THE RESTRICTED STOCK UNITS SHALL BE FORFEITED
FOR NO CONSIDERATION AS OF THE THIRTIETH (30TH) DAY FOLLOWING THE DATE OF GRANT
IN THE EVENT THE UNDERSIGNED PARTICIPANT DOES NOT EXECUTE AND RETURN A COPY OF
THIS RESTRICTED STOCK UNIT GRANT NOTICE TO THE COMPANY WITHIN THIRTY (30) DAYS
FOLLOWING THE DATE OF GRANT.
Vivint Smart Home, Inc.   PARTICIPANT


________________________________  ________________________________
By:      [NAME]
Title:  




[Signature Page to Time-Based Restricted Stock Unit Award]


--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
VIVINT SMART HOME, INC.
2020 OMNIBUS INCENTIVE PLAN


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Vivint Smart Home, Inc. 2020 Omnibus Incentive Plan, as it
may be amended and restated from time to time (the “Plan”), Vivint Smart Home,
Inc., a Delaware corporation, (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units provided in the Grant Notice (with each Restricted
Stock Unit representing an unfunded, unsecured right to receive one share of
Common Stock). The Company may make one or more additional grants of Restricted
Stock Units to the Participant under this Restricted Stock Unit Agreement by
providing the Participant with a new grant notice, which may also include any
terms and conditions differing from this Restricted Stock Unit Agreement to the
extent provided therein. The Company reserves all rights with respect to the
granting of additional Restricted Stock Units hereunder and makes no implied
promise to grant additional Restricted Stock Units.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.
3.Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof and, in
accordance therewith, any vested Restricted Stock Units shall be settled in
shares of Common Stock as soon as reasonably practicable (and, in any event,
within two and one-half months) following the expiration of the applicable
Restricted Period; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units or (B) defer the issuance of shares of Common Stock (or cash or part
cash and part shares of Common Stock, as the case may be) beyond the expiration
of the Restricted Period if such extension would not cause adverse tax
consequences under Section 409A of the Code. With respect to any Restricted
Stock Unit, the period of time on and prior to the applicable vesting date in
which such Restricted Stock Unit is subject to vesting shall be its Restricted
Period. Notwithstanding anything in this Restricted Stock Unit Agreement to the
contrary, the Company shall have no obligation to issue or transfer any shares
of Common Stock as contemplated by this Restricted Stock Unit Agreement unless
and until such issuance or transfer complies with all relevant provisions of law
and the requirements of any stock exchange on which the Company’s shares of
Common Stock are listed for trading. Prior to settlement of any vested
Restricted Stock Units, the Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
4.Treatment of Restricted Stock Units Upon Termination. Subject to the Grant
Notice, the provisions of Section 9(c)(ii) of the Plan are incorporated herein
by reference and made a part hereof.
5.Company; Participant.


1



--------------------------------------------------------------------------------



a.The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment or services shall include the Company and its
Subsidiaries.
b.Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred in accordance with
Section 13(b) of the Plan, the word “Participant” shall be deemed to include
such person or persons.
6.Non-Transferability. The Restricted Stock Units are not transferable by the
Participant (unless such transfer is specifically required pursuant to a
domestic relations order or by applicable law) except to Permitted Transferees
in accordance with Section 13(b) of the Plan. Except as otherwise provided
herein, no assignment or transfer of the Restricted Stock Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Restricted Stock Units shall terminate and become of no further effect.
7.Rights as Stockholder; Dividend Equivalents. Subject to any dividend
equivalent payments to be provided to the Participant in accordance with the
Grant Notice and Section 13(c)(ii) of the Plan, the Participant shall have no
rights as a stockholder with respect to any share of Common Stock underlying a
Restricted Stock Unit (including no rights with respect to voting) unless and
until the Participant shall have become the holder of record or the beneficial
owner of such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.
8.Legend. To the extent applicable, all book entries (or certificates, if any)
representing the shares of Common Stock delivered to Participant as contemplated
by Section 3 above shall be subject to the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares of Common Stock are listed, and any applicable Federal or
state laws, and the Company may cause notations to be made next to the book
entries (or a legend or legends put on certificates, if any) to make appropriate
reference to such restrictions. Any such book entry notations (or legends on
certificates, if any) shall include a description to the effect of any
restrictions.
9.Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof. Notwithstanding the foregoing, the
Participant acknowledges and agrees that to the extent consistent with
applicable law and the Participant’s status as an independent consultant for
U.S. federal income tax purposes, the Company does not intend to withhold any
amounts as federal income tax withholdings under any other state or federal
laws, and the Participant hereby agrees to make adequate provision for any sums
required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with the
grant of Restricted Stock Units.
10.Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing,
which may include by electronic mail and shall be mailed to or delivered to the
party for whom it is intended at such address as may from time to time be
designated by such party in a notice mailed or delivered to the other party as
herein provided; provided that, unless and until some other address be so
designated, all notices or
2



--------------------------------------------------------------------------------



communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel or its designee, and all notices or communications by the
Company to the Participant may be given to the Participant personally or may be
mailed to the Participant at the Participant’s last known address, as reflected
in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.
11.No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Service Recipient or any other member of the Company Group.
12.Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
13.Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
14.Clawback/Repayment. This Restricted Stock Unit Agreement shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or other similar policy adopted by the
Board or the Committee and as in effect from time to time; and (ii) applicable
law. In addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock Unit
Agreement for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company.
15.Detrimental Activity. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, as determined by the Committee, then the Committee may, in
its sole discretion, take actions permitted under the Plan, including, but not
limited to: (i) cancelling any and all Restricted Stock Units, or (ii) requiring
that the Participant forfeit any gain realized on the vesting of the Restricted
Stock Units, and repay such gain to the Company.
16.Right to Offset. The provisions of Section 13(x) of the Plan are incorporated
herein by reference and made a part hereof.
17.Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof. Notwithstanding
anything contained in this Restricted Stock Unit Agreement, the Grant Notice or
the Plan to the contrary, if any suit or claim is instituted by the Participant
or the Company relating to this Restricted Stock Unit Agreement, the Grant
Notice or the Plan, the Participant hereby submits to the exclusive jurisdiction
of and venue in the courts of Delaware. THE PARTICIPANT
3



--------------------------------------------------------------------------------



IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.
18.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.
19.Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder. Without limiting the foregoing, the Committee will have the right to
amend the terms and conditions of this Restricted Stock Unit Agreement and/or
the Grant Notice in any respect as may be necessary or appropriate to comply
with Section 409A of the Code, including without limitation by delaying the
issuance of the shares of Common Stock contemplated hereunder. Notwithstanding
any other provision of this Restricted Stock Unit Agreement to the contrary, (i)
the Company and its respective officers, directors, employees, or agents make no
guarantee that the terms of this Restricted Stock Unit Agreement as written
comply with the provisions of Section 409A of the Code, and none of the
foregoing shall have any liability for the failure of the terms of this
Restricted Stock Unit Agreement as written to comply with the provisions of
Section 409A of the code and (ii) if the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, no payments in
respect of any Awards that are “deferred compensation” subject to Section 409A
of the Code and which would otherwise be payable upon the Participant’s
“separation from service” (as defined in Section 409A of the Code) shall be made
to such Participant prior to the date that is six (6) months after the date of
such Participant’s “separation from service” or, if earlier, the date of the
Participant’s death. Following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. Each
payment in a series of payments hereunder will be deemed to be a separate
payment for purposes of Section 409A of the Code.
20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
21.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
22.Entire Agreement. This Restricted Stock Unit Agreement, the Grant Notice and
the Plan constitute the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersede all prior agreements and
understandings of the parties, oral and written, with respect to such subject
matter.
4

